Citation Nr: 0818780	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing entitlement to Department of 
Veterans Affairs (VA) compensation and pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to February 
1970.  The veteran died in October 2005.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the VA Regional 
Office (RO).

In April 2007, the appellant and her son testified before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran separated from service in February 1970.

2.  The veteran divorced his previous wife, J.D., in August 
1999.

3.  The veteran and the appellant were ceremonially married 
in the State of Idaho on April [redacted], 2005.

4.  The veteran and the appellant had no children together.

5.  The veteran died on October [redacted], 2005.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA compensation and pension benefits have not 
been met.  38 U.S.C.A. §§ 103(c); 1304, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(j), 3.54(a), (c), (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

As an initial matter, the Board has considered whether it has 
a duty to assist with further development of the claim.  
Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, it has been held that the 
duty to assist is not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (regarding entitlement to 
recognition as surviving spouse for purposes of reinstatement 
of death pension benefits, neither duty to assist nor duty to 
notify are implicated when question is limited to 
interpretation and application of a statute).

The facts are already established by the evidence now of 
record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the 
appellant's appeal.  Because the law as mandated by statute, 
and not further development of evidence, is dispositive of 
this appeal, further assistance is unnecessary.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

Analysis

VA compensation and pension benefits are payable to a 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran before the expiration of 
15 years after the termination of the period of service in 
which the injury or disease causing the death of the veteran 
was incurred or aggravated (compensation); prior to May 8, 
1985 for a Vietnam Era veteran (pension); for one year or 
more; or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54(a), (c).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

The appellant is not eligible for VA compensation and pension 
benefits because her marriage to the veteran does not meet 
the requirements of 38 C.F.R. § 3.54(a), (c).  The appellant 
indicated that she and the veteran were legally married in 
April 2005.  As the veteran was discharged from service in 
February 1970, the appellant and veteran were married more 
than 15 years after the veteran's discharge from service.  
They were obviously not married prior to May 8, 1985.  The 
death certificate of record shows that the veteran died in 
October 2005, approximately six months after the veteran and 
appellant were married.  Therefore, the veteran and appellant 
were not married for one year or more prior to the veteran's 
death.  There is no evidence, nor does the veteran contend, 
that she and the veteran had a child born from their union.  

The appellant and the veteran resided in Idaho prior to and 
during their marriage.  While the State of Idaho previously 
recognized common law marriage, that law has been amended.  
Only common law marriages formed prior to January 1, 1996 may 
be recognized as legal marriages in the State of Idaho.  See 
Idaho Code § 32-201 (1995).  The claim submitted by the 
appellant in November 2005 indicates the veteran was 
previously married and did not obtain a divorce until August 
1999.  Therefore, the appellant and the veteran could not 
have entered into a common law marriage prior to January 1, 
1996.  Thus, the appellant is not a surviving spouse of the 
veteran for the purpose of establishing entitlement to VA 
compensation and pension benefits.  38 C.F.R. § 3.54(c).


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of establishing entitlement to VA 
compensation and pension benefits is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


